 
Exhibit 10.1

 
THIS SHARE PURCHASE EXTENSION # 2 AGREEMENT made the 30th day of December, 2009.
 
BETWEEN:
SARA CREEK GOLD CORP., a company incorporated under the laws of the State of
Nevada and having an address for notice and deliver located at 5348 Vegas Drive,
#236, Las Vegas, NV 89108.
 
 
(the “Investor”)
 
OF THE FIRST PART
 
AND:
 
ORION RESOURCES, N.V., a company incorporated under the laws of Suriname and
having an address for delivery at Albergastraat #33, Paramaribo, Suriname SA.
 
(the “Company”)
 
OF THE SECOND PART
 
WHEREAS:
 
A.  
The Parties entered into a Share Acquisition and Investment Agreement and a
subsequent amendment agreement;

 
B.  
The Investor has requested that the closing date be extended to February 1, 2010
and Orion has agreed to extend the closing date to February 1, 2010; and

 
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are acknowledged by each party), the parties agree with one
another as follows: Clause 1.1(f) is hereby amended to read as follows:
 
(a)  
 “Closing Date” means February 1, 2010 or such other date as agreed to by the
parties to this Agreement;

 
 
2.  
NOTICES

 
2.1  
Any notices to be given by either party to the other will be sufficiently given
if delivered personally or if sent by registered mail, postage prepaid, to the
parties at their respective addresses shown on the first page of this Agreement,
or to any other addresses as the parties may notify to the other from time to
time in writing, or if transmitted by facsimile to such facsimile number, as the
parties may notify the other of, from time to time.  This notice will be deemed
to have been given at the time of delivery, if delivered in person or
transmitted by facsimile, or within five Business Days from the date of posting
if mailed.

 


1

--------------------------------------------------------------------------------


 
3.  
GENERAL

 
3.1  
This Agreement will enure to the benefit of and will be binding on the parties
and their respective heirs, executors, administrators, successors, and assigns.

 
3.2  
Time will be of the essence of this Agreement.

 
3.3  
The terms and provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous oral or written
communications regarding the purchase and sale of the Share.

 
3.4  
If any provision of this Agreement is determined to be void or unenforceable in
whole or in part, that provision will be deemed not to affect or impair the
validity of any other provision of this Agreement and the void or unenforceable
provision will be severable from this Agreement.

 
3.5  
The parties may sign this Agreement in counterparts and these parts will
together form one original agreement.  Parties may sign and deliver this
Agreement by facsimile and facsimile signatures are legally binding on all
parties.

 
3.6  
Each party shall, from time to time, and at all times hereafter, at the request
of the other of them, but without further consideration, do, or cause to be
done, all such other acts and execute and deliver, or cause to be executed and
delivered, all such further agreements, transfers, assurances, instruments or
documents as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof.

 
3.7  
This Agreement and the rights and obligations and relations of the parties will
be governed by and construed in accordance with the laws of the State of
Nevada.  The parties agree that the courts of Nevada will have the exclusive
jurisdiction to entertain any action or other legal proceedings based on any
provisions of this Agreement.  Each party attorns to the exclusive jurisdiction
of the courts of Nevada.

 
IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.




SARA CREEK GOLD CORP.
/s/ Jean Pomerleau          
Authorized Signatory
 
Jean Pomerleau           
Jean Pomerleau, Director and President
   







ORION RESOURCES, N.V.
 
 
/s/ Luc De Rooy         
Authorized Signatory
 
Luc De Rooy           
Luc De Rooy, Managing Director
 
   

 
 
2